DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 1, 5-10, 8, 12-17, 15 and 19-20 of U.S. Patent No. US Patent No. 11430240-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 in current application includes features of claim 1 in cited patent. Therefore, claims 1-20 are rejected as indicated in table below. 




Current Application
US Patent No. 11430240-B2

Claim 1. A method, comprising: training a plurality of parallel semantic segmentation models on an initial annotated dataset; generating a plurality of annotation regional proposals for a batch of images; computing a confidence metric indicating a degree of agreement between the plurality of annotation regional proposals; providing the batch of images to a first manual annotator and a second manual annotator to generate a first manual annotation set and a second manual annotation set and determining a first confidence score associated with the first manual annotator related to the first manual annotation set and a second confidence score associated with the second manual annotator related to the second manual annotation set; and assessing a preferred of the first manual annotator and the second manual annotator by comparing the first confidence score and the second confidence score; wherein the confidence metric is computed with the plurality of annotation regional proposals as inputs by computing scores for regional proposal pairs and computing a confidence comprising a mean over a variance.

Claim 1. (Currently Amended): A method, comprising: training a plurality of parallel semantic segmentation models on an initial annotated dataset; generating a plurality of annotation regional proposals for a batch of images; computing a confidence metric indicating a degree of agreement between the plurality of annotation regional proposals; providing the batch of images to a first manual annotator and a second manual annotator to generate a first manual annotation set and a second manual annotation set and determining a first confidence score associated with the first manual annotator related to the first manual annotation set and a second confidence score associated with the second manual annotator related to the second manual annotation set; and assessing a preferred of the first manual annotator and the second manual annotator by comparing the first confidence score and the second confidence score, wherein the confidence metric is computed with the plurality of annotation regional proposals as inputs by computing intersection-over-union (IOU) and Dice (F1) scores for regional proposal pairs and computing a confidence (confidp) comprising a mean over a variance, where a denominator is a standard deviation between paired IOU or F1 scores.

Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 1
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 8
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 15
Claim 19
Claim 19
Claim 20
Claim 20


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 non-statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190392487 A1
US 20210406533 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661